Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2022.

	Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has been found free of the prior art. The search has been extended as indicated above to the next species that is found in Claim 1 and prior art has been found. Claims 9 and 10 in combination with Factor VIII appear free of the prior art. The genus has been not been search to the extent that any or all PEG species attaches in an oxime-PEG form to a Factor VIII have been identified.  Regardless, the genus has not been found free of the prior art. Allowable Subject matter is/are Factor VIII PEGyated with the moieties of Claim 9. These PEG moieties appear novel. 
	Status of the Claims
Claim(s) 1-14 are pending.  Applicants have amended Claim(s) 4 and 14 and cancelled Claims 15-20.  Claims 14 are/remain withdrawn.  Claims 1-13 are hereby examined on the merits from the restriction requirement.
Claims 3, 4, and 8 are withdrawn as not reading on the species found in the prior art under election of species practice. Claim 11 and 12 are rejoined as found in the prior art as applied below.
Claims 1, 2, 5-7, 9-13 are examined and rejected as applied below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haider, US 2014/0107320.
Haider discloses the PEGylation of Factor VIII through an oxime bond on an oxidized carbohydrate, see Claim 1 for example. Heider discloses PEG length/size readable on the instant Claims 7, see paragraph [0110], [0112], and [0113]. Recombinant forms and deletion forms are taken as variants, readable on Claim 1 of the prior art as well as paragraphs [0053], [0054], and [0056] of the prior art, as well as [0079] for recombinant forms. Pharmaceutical forms are also disclosed, see paragraph [0099]. Therefore, the invention is anticipated by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is rejected for the term atom length from about 5 to 25 atoms. This is indefinite as different atoms have different sizes, and combinations of atoms also would vary.  Atom length does not inform the structure as it is a property of the atom and not the structure that is being claimed and conveyed. 
Claim 9 does not have a definition for X in the first formula in the top of the list. Claim 10 is also rejected because it does not remedy the deficiency of Claim 9.

Conclusion
No claims are allowed. Applicants may wish to amend the claims to the novel PEGs of Claim 9. PEGylation is well known in the art, as Applicants know from there numerous patent work in the PEGylation art. PEGylation is a well-established and viable modification for a myriad of benefits, so much so that a new benefit is unlikely to overcome the obviousness. Unless the component being PEGylated is novel, or the PEG is novel in structure, a 102 or 103 rejection is most probable.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  
WO 2008/025856 A2 (NOVO NORDISK HEALTHCARE AG [CH];
BEHRENS CARSTEN [Dk]) 6 March 2008 (2008-03-06)

WO 2011/017055 A2 (BAXTER INT [US]; BAXTER HEALTHCARE SA
[CH]; SIEKMANN JUERGEN [AT]; HAI) 10 February 2011 (2011-02-10)
WO 2012/016131 A1 (BAXTER INT [US]; BAXTER HEALTHCARE SA
[CH]; SIEKMANN JUERGEN [AT]; HAI) 2 February 2012 (2012-02-02)
PESCHKE ET AL: "C-Terminally PEGylated hGH-derivatives",
BIOORGANIC & MEDICINAL CHEMISTRY, PERGAMON, GB,

vol. 15, no. 13, 23 May 2007 (2007-05-23), pages 4382-4395,
XP022093280,

ISSN: 0968-0896, DOI: 10.1016/J.BMC.2007.04.037

EP 1 688 150 Ai (NOVO NORDISK AS [DK]) 9 August 2006
(2006-08-09)

Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654